Jackson, Justice.
The chancellor was right, we both think, to deny the application for the injunction. If the disputed facts on other points did not control the case under the repeated rulings of this court iu respect to the discretion of the chancellor, the statute of limitations would settle it against the injunction. The gravamen of the bill rests upon an alleged tort in forcibly taking the note from the complainant, and she waited without reasonable excuse until judgment was had on .the note, and the tort was barred at law. She is also barred in equity. Code, §3059, 2924.
Judgment affirmed.